Citation Nr: 0803504	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-38 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a later effective date than July 1, 2003 
for the termination of nonservice-connected pension benefits.

2.  Entitlement to waiver of recovery of an overpayment of VA 
pension benefits.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran had active service from November 1968 to July 
1969.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, OR.

The veteran was scheduled to provide testimony before a 
Veterans Law Judge at the VARO in January 2007; he failed to 
report.

The issue #2 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran notified VA on several occasions in June 2003 
and thereafter of his pending Social Security award.

2.  The veteran's award of VA pension benefits were 
terminated July 1, 2003, the first day of the month following 
his notification of VA of the pending SSA benefits.



CONCLUSION OF LAW

The criteria for a later effective date than July 1, 2003 for 
the termination of nonservice-connected pension benefits are 
not met.  38 C.F.R. § 3.600(a)(1), (2) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

However, the notice provisions of VCAA are not applicable to 
waiver claims and claims such as the one herein considered.  
Barger v. Principi, 16 Vet. App. 132, 138 (2002). 


Criteria, Factual Background and Analysis

It is the responsibility of the recipient of VA benefits to 
notify VA of all circumstances which will affect entitlement 
to receive the rate of the benefit being paid, and such 
notice must be provided when the recipient requires knowledge 
that his income or other circumstances which would affect his 
or her entitlement to receive, or the rate of, the benefit 
being paid.  38 C.F.R. § 3.660(a)(1) (2007).

Under 38 C.F.R. § 3.660(a)(2), where discontinuance of 
pension is required because of an increase in income, the 
reduction or discontinuance shall be made effective the end 
of the month in which the increase occurred.

A facsimile with several attached pages is of record from SSA 
to VA dated in April 2003, with follow-up in May 2003 
relating to VA benefit verification.

A VA Form 119 is of record, dated May 22, 2003, reflecting 
that SSA had indicated that the veteran had been awarded SSA 
and would be receiving a large retroactive payment back to 
December 1999; the payment was felt to be probably in 
June/July 2003.

Another VA Form 119 is of record reflecting that on June 20. 
2003, the veteran called VA to report that he was in receipt 
of SSA benefits which would initiate too much income.  He 
specified what those benefits had been as regard to lump 
sum(s) in June 2003; what they were anticipated to be; and 
asked that there be immediate VA adjustment, waiving due 
process.

The veteran's pension  benefits were stopped by VA on 
September 25, 2003 and he was again notified on October 9, 
2003 of the overpayment amount.  

The veteran filed a NOD with that determination, arguing that 
the stop date should have been the last date the payment was 
actually made rather than the July 1, 2003 date used.  He 
reiterated that he had called on June 20, 2003, and had the 
action been taken in a timely manner, no overpayment would 
have been created; and that accordingly, he should not be 
held responsible.  His Substantive Appeal, a VA Form 9, 
indicated that he felt that payment should have been withheld 
immediately.

It is noted that another VA Form 119 is of record dated on 
October 25, 2004 to the effect that veteran was receiving SSA 
benefits and did not wish to receive VA benefits or create an 
overpayment.

In essence, the veteran argues that he did what he was 
supposed to do and yet was still penalized in that the 
termination of his VA benefit was not undertaken in a timely 
manner, and as a result, an overpayment was created.  The 
Board notes that he is partially correct, in that he did 
undertake to do what was legally required of him, namely he 
informed VA of pending SSA benefits.  His official 
notification to VA was in late June, and the VA benefits were 
terminated effective July 1, 2003.

The problem arises with the fact that it took some time for 
the operational gears to move so that the termination could 
actually take place and as a result, an overpayment was 
created.  In this regard, while not entirely unusual or 
unexpected, it is regrettable that the exigencies of actually 
undertaking and implementing the paperwork to facilitate the 
actual stoppage of benefits took so long.  There was no 
identified error by VA, nor did the veteran so claim; it 
simply too awhile to process the "stop."

However, on the other hand, the veteran's own actions clearly 
indicate that he was well aware of the fact that he was not 
due and/or entitled to such benefits, those for which he was 
paid in the interim, and which now constitute the 
overpayment.  And while those arguments may or may not impact 
on other considerations to include potential waiver of the 
overpayment, which is addressed in the remand portion of this 
decision, they play no role in the determination under the 
pertinent regulations as to the date of termination, in this 
case which can be no later than July 1, 2003.  The 
regulations are quite unequivocal, and a doubt is not raised 
in this regard.


ORDER

Entitlement to a later effective date than July 1, 2003 for 
the termination of nonservice-connected pension benefits is 
denied.



REMAND

Overpayments created by retroactive discontinuance of 
benefits will be subject to recovery unless waived.  See 38 
C.F.R. § 3.660(a)(3) (2007).  That potential aspect of the 
case has not yet been fully addressed by the VARO.

As noted above, the issue herein resolved is not subject to 
VCAA.  However, in connection with the waiver claim on 
appeal, certain further obligations may be required and 
should be addressed in the review of the claim.

The veteran was notified of the overpayment created by the 
delayed termination of his pension award in correspondence 
sent to him in October 2003.  In addition to indicating that 
he desired a later termination date, the veteran also 
explicitly expressed disagreement with the overpayment 
rendered as a result of the delay in terminating his non-
service-connected disability benefits in a document dated in 
July and received in August 2004.  The Board construes this 
as a timely filed notice of disagreement.  As such, he must 
be provided with a statement of the case as to this issue.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  He should be provided a Statement of 
the Case addressing the issue of 
entitlement to waiver of recovery of an 
overpayment of VA pension benefits.  VA 
should notify him of all pertinent 
regulations and time-lines, including the 
time limit within which an adequate 
substantive appeal must be filed in order 
to perfect an appeal of this issue.  
Thereafter, the issue is to be returned to 
the Board only if an adequate and timely 
substantive appeal is filed.  The veteran 
need take no action until he is so 
informed.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


